DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021, 01/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Independent Claims 1, 12, and 18; and Dependent Claims 2-17, 13-17, and 19-20 are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “the first transceiver and second transceiver are duty cycled, each having a respective receive period which is less than a measurement period, wherein the first transceiver and second transceiver are configured to receive transmissions during their respective receive periods, wherein the measurement period is a time between subsequent receive periods, wherein an ultrasonic trigger pulse is transmitted by the first transceiver and received by the second transceiver, wherein, the second transceiver, upon receiving the ultrasonic trigger pulse from the first transceiver, transmits an ultrasonic response pulse after a first predefined delay time, wherein the first predefined delay time is known to the first transceiver and is greater than the receive period of the second transceiver such that the ultrasonic response pulse is transmitted after the end of the receive period of the second transceiver; the first transceiver determines the distance between the first transceiver and the second transceiver based on a speed of sound, an elapsed time between the time of transmission of the ultrasonic trigger pulse and the receive time, and the first predetermine delay time” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Amm (US 2014/0160893 A1) teaches a method for determining a distance between a first transceiver and a second transceiver ([0025]), the method comprising: subsequently, the first transceiver receives the ultrasonic response pulse and determines a receive time of the ultrasonic response pulse ([0055]; The first device can receive the ultrasound signal transmitted from the proximate device (1215). The first device can also record the time at which it received the signal from the proximate device (1220). The first device can calculate the time lapse between the recorded time of transmission of its ultrasound signal and the recorded time of receipt of the ultrasound signal from the proximate device).
However, Amm does not remedy the deficiencies as claimed because the claimed invention requires “the first transceiver and second transceiver are duty cycled, each having a respective receive period which is less than a measurement period, wherein the first transceiver and second transceiver are configured to receive transmissions during their respective receive periods, wherein the measurement period is a time between subsequent receive periods, wherein an ultrasonic trigger pulse is transmitted by the first transceiver and received by the second transceiver, wherein, the second transceiver, upon receiving the ultrasonic trigger pulse from the first transceiver, transmits an ultrasonic response pulse after a first predefined delay time, wherein the first predefined delay time is known to the first transceiver and is greater than the receive period of the second transceiver such that the ultrasonic response pulse is transmitted after the end of the receive period of the second transceiver; the first transceiver determines the distance between the first transceiver and the second transceiver based on a speed of sound, an elapsed time between the time of transmission of the ultrasonic trigger pulse and the receive time, and the first predetermine delay time”.

Regarding Independent Claim 12, the claimed limitations “determine a distance between the first transceiver and a second transceiver that transmitted the ultrasonic response pulse based on a speed of sound, an elapsed time between a time of transmission of the ultrasonic trigger pulse and the receive time, and a first predetermined delay time between receiving of the ultrasonic trigger pulse by the second transceiver and transmitting the ultrasonic response pulse by the second transceiver, wherein the first predefined delay time is known to the first transceiver and is greater than a receive period of the second transceiver such that the ultrasonic response pulse is transmitted after the end of the receive period of the second transceiver. wherein the receive periods for the first transceiver and second transceiver are less than a measurement period, wherein the measurement period is a time between subsequent receive periods” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Amm (US 2014/0160893 A1) teaches a transceiver ([0025]), comprising: an ultrasonic transducer ([0033]), controlled by electrical circuit (inherent), wherein the electrical circuit is configured to cause the transceiver to: transmit an initial trigger pulse with the ultrasonic transducer ([0028]); receive an ultrasonic response pulse with the ultrasonic transducer ([0028]); determine a receive time of the ultrasonic response pulse ([0055]; The first device can receive the ultrasound signal transmitted from the proximate device (1215). The first device can also record the time at which it received the signal from the proximate device (1220). The first device can calculate the time lapse between the recorded time of transmission of its ultrasound signal and the recorded time of receipt of the ultrasound signal from the proximate device).  Ramaswamy (US 2009/0070797 A1) teaches a transceiver ([0061]), comprising: an ultrasonic transducer ([0099]), controlled by electrical circuit ([0095]), wherein the electrical circuit is configured to cause the transceiver to: transmit an initial trigger pulse with the ultrasonic transducer; receive an ultrasonic response pulse with the ultrasonic transducer; determine a receive time of the ultrasonic response pulse ([0122]-[0123]);
However, Amm and Ramaswamy do not remedy the deficiencies as claimed because the claimed invention requires “determine a distance between the first transceiver and a second transceiver that transmitted the ultrasonic response pulse based on a speed of sound, an elapsed time between a time of transmission of the ultrasonic trigger pulse and the receive time, and a first predetermined delay time between receiving of the ultrasonic trigger pulse by the second transceiver and transmitting the ultrasonic response pulse by the second transceiver, wherein the first predefined delay time is known to the first transceiver and is greater than a receive period of the second transceiver such that the ultrasonic response pulse is transmitted after the end of the receive period of the second transceiver. wherein the receive periods for the first transceiver and second transceiver are less than a measurement period, wherein the measurement period is a time between subsequent receive periods”.

Regarding Independent Claim 18, the claimed limitations “transmit an ultrasonic response pulse with the ultrasonic transducer after a first predefined delay time, wherein the first predefined delay time is known to a transceiver that transmitted the initial trigger pulse and is greater than a receive period of the transceiver such that the ultrasonic response pulse is transmitted after the end of the receive period of the transceiver, wherein the first transceiver and second transceiver are duty cycled, each having a respective receive period which is less than a measurement period, wherein the first transceiver and second transceiver are configured to receive transmissions during their respective receive periods, wherein the measurement period is a time between subsequent receive periods” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Amm (US 2014/0160893 A1) teaches an ultrasonic transducer ([0025]), controlled by electrical circuit (inherent), wherein the electrical circuit is configured to cause the transceiver to receive an initial trigger pulse with the ultrasonic transducer ([0055]; The first device can receive the ultrasound signal transmitted from the proximate device (1215). The first device can also record the time at which it received the signal from the proximate device (1220). The first device can calculate the time lapse between the recorded time of transmission of its ultrasound signal and the recorded time of receipt of the ultrasound signal from the proximate device).
However, Amm does not remedy the deficiencies as claimed because the claimed invention requires “transmit an ultrasonic response pulse with the ultrasonic transducer after a first predefined delay time, wherein the first predefined delay time is known to a transceiver that transmitted the initial trigger pulse and is greater than a receive period of the transceiver such that the ultrasonic response pulse is transmitted after the end of the receive period of the transceiver, wherein the first transceiver and second transceiver are duty cycled, each having a respective receive period which is less than a measurement period, wherein the first transceiver and second transceiver are configured to receive transmissions during their respective receive periods, wherein the measurement period is a time between subsequent receive periods”.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645